per curiam:
Mediante Per Curiam, el 28 de junio de 1996 decretamos la suspensión indefinida del ejercicio de la abo-gacía del abogado David Crespo Segarra. Ello se debió a que Crespo Segarra no había satisfecho el pago de la cuota de colegiación al Colegio de Abogados de Puerto Rico (en adelante Colegio de Abogados), sino que, además, no había respondido a una resolución nuestra, emitida el 19 de abril de 1996, mediante la cual le habíamos requerido mostrar causa por la cual no debía ser suspendido de la abogacía por su incumplimiento con esta obligación básica de todos los letrados.
El 26 de noviembre de 1996 compareció ante nos el Co-legio de Abogados para informarnos que Crespo Segarra había pagado las cuotas que adeudaba al Colegio de Abo-gados, más una sanción por concepto de reembolso al Co-legio de Abogados por los gastos incurridos en la tramita-ción del procedimiento de cobro.
También compareció Crespo Segarra para indicarnos que había hecho los pagos aludidos y para expresarnos su sincero arrepentimiento por el incumplimiento con sus res-ponsabilidades como abogado. Además de expresar sus dis-culpas por las fallas cometidas, nos indicó que ha apren-dido de esta experiencia y que desea reinvindicarse ante el Tribunal Supremo y el Colegio de Abogados. Nos solicita, finalmente, la restitución al ejercicio de la abogacía.
*98Considerando la actitud que despliega Crespo Segarra en su comparecencia y su historial que refleja que esta es la primera vez que ha incumplido con su responsabilidad de pagar con puntualidad su cuota de colegiación, procede conceder lo solicitado y ordenar su reinstalación como abogado. Se le apercibe que en el futuro debe cumplir ca-balmente con sus obligaciones hacia el Colegio de Abogados y con las órdenes de este Foro.

Se dictará sentencia de conformidad.